                   Case 2:19-cv-00635-TSZ Document 88 Filed 09/01/21 Page 1 of 2




 1                                                           THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JANE DOE, JOHN DOE, and H.S., by and                   Civil Action No.: 2:19-cv-00635-TSZ
     through his guardian, individually and on behalf
 9   of all others similarly situated, and JANE DOE         STIPULATION AND ORDER OF
     2, JOHN DOE 2, N.B,, JANE DOE 3, and                   DISMISSAL OF PLAINTIFF JANE
10   JANE DOE 4, individually,                              DOE WITH PREJUDICE
11
                            Plaintiffs,
12
              v.
13
     BHC FAIRFAX HOSPITAL, INC. d/b/a
14   FAIRFAX BEHAVIORAL HEALTH,
15
                            Defendant.
16

17            IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. P.
18   41(a)(1)(A)(ii), by and between Plaintiffs and Defendant BHC Fairfax Hospital, Inc. d/b/a
19   Fairfax Behavioral Health, through their respective undersigned counsel of record, that Plaintiff
20   Jane Doe is voluntarily dismissed from this litigation with prejudice.
21            IT IS SO STIPULATED BY AND BETWEEN the parties by their undersigned counsel:
22   DATED: August 31, 2021                   HAGENS BERMAN SOBOL SHAPIRO, LLP
23                                            /s/ Steve W. Berman, WSBA #12536
                                              Steve W. Berman, WSBA #12536
24                                            /s/ Shelby R. Smith, WSBA #31377
                                              Shelby R. Smith, WSBA #31377
25                                            Hagens Berman Sobol Shapiro, LLP
                                              1301 Second Avenue, Suite 2000
26                                            Seattle, WA 98101
                                              steve@hbsslaw.com
27                                            Shelby@hbsslaw.com
28
     STIPULATION AND ORDER OF DISMISSAL
     OF PLAINTIFF JANE DOE WITH PREJUDICE - 1
     Case No. 2:19-cv-00635-TSZ
     003229-11/1612018 V1                                               1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                                (206) 623-7292 • FAX (206) 623-0594
                 Case 2:19-cv-00635-TSZ Document 88 Filed 09/01/21 Page 2 of 2




 1                                           DISABILITY RIGHTS OREGON

 2                                           /s/ Todd Carlisle, WSBA #25208
                                             Todd Carlisle, WSBA #25208
 3                                           Stacie Siebrecht, WSBA #29992
                                             Disability Rights Washington
 4                                           315 Fifth Avenue South, Suite 850
                                             Seattle, WA 98104
 5                                           stacies@dr-wa.org
                                             ToddC@dr-wa.org
 6
                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
 7
                                             /s/ Eric J. Neiman, WSBA #14473
 8                                           Eric J. Neiman, WSBA #14473
                                             888 SW Fifth Avenue, Suite 900
 9                                           Portland, Oregon 97204-2025
                                             Phone: 971.712.2800
10                                           Fax: 971.712.2801
                                             Eric.Neiman@lewisbrisbois.com
11

12                                           /s/ Benjamin J. Stone, WSBA #33436
                                             Benjamin Stone, WSBA #33436
13                                           1111 3rd Avenue, Suite 2700
                                             Seattle, WA 98101
14                                           Phone: 206.436.2020
                                             Fax: 206.436.2030
15                                           Benjamin.Stone@lewisbrisbois.com
16                                           Attorneys for Defendant BHC Fairfax Hospital, Inc.
                                             d/b/a Fairfax Behavioral Health
17

18

19                                            ORDER
20            IT IS SO ORDERED. The caption of this case shall now read: John Doe, et al. v.
21   BHC Fairfax Hospital, Inc. d/b/a/ Fairfax Behavioral Health.
22
              Dated this 1st day of September, 2021.
23

24

25
                                                       A
                                                       ________________________________________
                                                       Thomas S. Zilly
                                                       United States District Judge
26

27

28
     STIPULATION AND ORDER OF DISMISSAL
     OF PLAINTIFF JANE DOE WITH PREJUDICE - 2
     Case No. 2:19-cv-00635-TSZ
     003229-11/1612018 V1                                             1301 SECOND AVENUE, SUITE 2000 • SEATTLE, WA 98101
                                                                              (206) 623-7292 • FAX (206) 623-0594
